Citation Nr: 0919609	
Decision Date: 05/26/09    Archive Date: 06/02/09

DOCKET NO.  06-24 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to an increased initial evaluation for 
service-connected posttraumatic stress disorder, evaluated as 
10 percent disabling prior to November 28, 2006, and as 30 
percent disabling thereafter.   

2.  Entitlement to an initial compensable evaluation for 
service-connected onychomycosis of the bilateral great 
toenails.  


REPRESENTATION

Appellant represented by:	Joseph R. Moore, attorney


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's spouse


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active military service from March 1969 to 
March 1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2005 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Fort Harrison, Montana, which granted service connection 
for posttraumatic stress disorder (PTSD), evaluated as 10 
percent disabling, and onychomycosis of the bilateral great 
toenails, evaluated as noncompensable.  The RO subsequently 
assigned a 30 percent rating for PTSD, effective November 28, 
2006.   

The Veteran appealed the assigned evaluations for these 
disabilities, and in May 2008, the Board denied the claims.  
The Veteran appealed to the U.S. Court of Appeals for 
Veterans Claims (Court).  In March 2009, while his case was 
pending at the Court, the VA's Office of General Counsel and 
appellant's representative filed a Joint Motion requesting 
that the Court vacate the Board's May 2008 decision.  That 
same month, the Court issued an Order vacating the May 2008 
Board decision.  

In April 2007, the Veteran was afforded a hearing before 
Holly E. Moehlmann, who is the Veterans Law Judge rendering 
the determination in this case, and who was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 2002).  

Once a veteran submits evidence of a medical disability, 
makes a claim for the highest rating possible, and submits 
evidence of unemployability, an informal claim for a total 
disability rating for compensation purposes based on 
individual unemployability (TDIU) is raised.  Roberson v. 
Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001); 38 C.F.R. 
3.155 (2008).  Such a claim for TDIU is present in this case. 
See e.g., report from private clinical professional 
counselor, dated in March 2009.  It is referred to the RO for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) held in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), that proper VCAA notice for 
an increased rating claim also requires, at a minimum, that 
the claimant be notified that, to substantiate a claim, he 
must provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on his 
employment and daily life.  Further, if the Diagnostic Code 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by his demonstrating a noticeable worsening or 
increase in severity of the disability and the effect that 
worsening has on his employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  Additionally, the claimant must be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, supra.  In this case, with 
regard to the claim for an increased rating for PTSD, such 
notification has not yet been provided.  

With regard to the claims for higher initial ratings, the 
Court has held that in such cases section 5103(a) notice is 
not required, because the purpose that the notice was 
intended to serve has been fulfilled.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 491 (2006).  Therefore, Vazquez 
does not apply to these claims.  No notice deficiencies have 
been asserted in the Joint Motion for Remand.

With regard to the claim for an increased rating for PTSD, 
the Joint Motion notes that subsequent to the Veteran's most 
recent PTSD examination, in November 2006, the Veteran 
testified that his symptoms had caused him to cut back on his 
work duties and "had interfered with his part-time job at 
the post office."  The Board further notes that the Veteran 
has submitted a March 2009 report from a counselor, asserting 
that the Veteran's prognosis was guarded, "given the 
progression and severity of his symptoms."  The social 
worker stated, "I recommend that he be re-evaluated for his 
PTSD disability."  

VA's statutory duty to assist the veteran includes the duty 
to conduct a thorough and contemporaneous examination so that 
the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  In this case, it appears that there is a claimed 
worsening of symptoms.  In addition, a number of medical 
reports have been added to the record since the Veteran's 
November 2006 PTSD examination.  See generally Hampton v. 
Gober, 10 Vet. App. 481 483 (1997) (noting that a medical 
examiner must consider the records of prior medical 
examinations and treatment in order to ensure a fully 
informed opinion).  On Remand, the Veteran should be afforded 
another PTSD examination.  

With regard to the claim for an initial compensable 
evaluation for service-connected onychomycosis of the 
bilateral great toenails, the Joint Motion essentially notes 
that a Remand was warranted because, although the Veteran 
complained that his great toes were symptomatic when it was 
hot and humid, as with summer weather, his two VA 
examinations had both been performed at other times of year, 
i.e., in November.  Citing Ardison v. Brown, 6 Vet. App. 405, 
408 (1994); Bruce v. West, 11 Vet. App. 405, 410 (1998).  On 
Remand, the RO should afford the Veteran an examination of 
his onychomycosis of the bilateral great toenails in 
compliance with Ardison and Bruce.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the appellant to provide the 
names and addresses of all medical care 
providers who have provided treatment for 
his onychomycosis of the bilateral great 
toenails, and psychiatric symptoms, since 
July 2008 (i.e., since the most recent VA 
treatment reports of record), that are 
not currently associated with the claims 
files.  After securing any necessary 
releases, obtain these records of 
treatment.  

2.  The Veteran should be afforded an 
examination to ascertain the severity and 
manifestations of his service-connected 
PTSD.  All necessary tests and studies 
deemed necessary should be accomplished.  
The examiner should note all of the 
Veteran's complaints and report all 
clinical findings in detail.  The 
examiner should provide an opinion as to 
the level of the Veteran's current 
occupational and social impairment due to 
his psychiatric disability, the clinical 
findings underlying this determination, 
and a Global Assessment of Functioning 
(GAF) score.  

3.  The Veteran should be scheduled for 
an examination to determine the current 
nature, extent, and manifestations of his 
service-connected onychomycosis of the 
bilateral great toenails.  If possible, 
the examination should be scheduled 
during a flare-up of his condition.  The 
examining facility should be fully 
informed of the unusual requirements in 
this case and communicate with the 
Veteran as necessary to maximize the 
likelihood of performing the examination 
during a flare-up of the claimed 
condition.  Appropriate instructions 
should be provided to the Veteran in this 
regard.  

All indicated tests and studies should be 
completed, including, but not limited to, 
photographs of all affected areas and 
unretouched color photographs should be 
associated with the claims files, and all 
clinical findings reported in detail.  
The examiner should be requested to 
describe the current nature, extent, and 
manifestations of the Veteran's 
onychomycosis of the bilateral great 
toenails.  If the Veteran is not examined 
during a period when his onychomycosis of 
the bilateral great toenails is active, 
based on the record, the examiner should 
address the extent of the areas affected 
and other manifestations, during periods 
of flare-ups, to the extent possible.  

4.  Thereafter, readjudicate the claims.  
If either of the benefits sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




